                                      Case 1:19-cr-00116-KMW Document 103 Filed 12/23/19 Page 1 of 1
                                                                                                                            r.==========:::::::.1
                                                                                                                             USDCSDNY
                                                            SHER TREMONTE                                          LLP
                                                                                                                             DOCUMENT
           \\~\-~·~:~-.)                                                                                                     ELECTRO NI CALLY FILED
                                                                                                                             DOC#:. _ _ _ __,__~_
                  \             CJ"' f,.1:-iie~ M. WOOD                                                                      DATE FILED:          I / r /~D
                         ',~ . ":; ..J.-S '1.N.Y.
                      __ .... -·---
                          ,_




                         BYECF

                         The Honorable Kimba M. Wood
                         United States District Judge
                         United States District Court
                         Southern District of New York
                         500 Pearl Street                                                                                     MEMO ENDORSED.
                         New York, New York 10007

                                                     Re:   United States v. Reinaldo Roman
                                                           Case No. 19 Cr. 116 (KMW)

                         Dear Judge Wood:

                                 We write on behalf of Reinaldo Roman, defendant in the above-referenced action,
                         to request a one-month adjournment of his sentencing hearing, currently scheduled for
                         January 23, 2020. We request the adjournment to afford the defense additional time to
                         investigate various mitigation arguments and prepare for sentencing. Accordingly, we
                         respectfully request that the Court reschedule the sentencing for a date during the last
                         week of February 2020 or a later date that is convenient for the Court. This is Mr.
                         Roman's first request for an adjournment of sentencing. We have conferred with
                         Assistant U.S . Attorney Michael Krouse, who indicated that the government consents to
                         this request.
          ~1\-\eY"c..,·"j i.5                       ct~OUO'-e6 7'-)                          Respectfullysubmitted,
 K "-'"""-~n-\
           _J
                        dl'1 , "d-OAO , ~+) 1: OD c                    ,r,,,,. .
                                                                                             Isl Heather Han
-W +< ~ t " I ~   S""-\:,""' , s Sib n ·, !) du..(                                           Michael Tremonte
~ ~<\Ml.ti'( 1 ~ . C., ~.£An W\,e (\;T St( A,~, ~ s i ":>'"'                                 Heather Han
 i. S   ~\.4L   "F'~\:,~<'-f                 If .
                         cc:            All Counsel of Record (by ECF)
                                        United States Probation officer Jill Jefferies (by email)


                                                                                                     ~
                                                                                                         ,.
                                                                                                              SO ORDERED:              N.Y. , N:·.:   1/7/2   0




                                                                                                              , ~ YK,.                  wnit
                                                                                                                       KIMBA M. WOOD
                                                                                                                            U.S.D.J.
                                                           90 Broad Strnet I 23rd Floor I N8W York, NY 10004
                                                     www.shertremonte.com          I tel.   212.202.2600      I fax.   212.202.4156
